Citation Nr: 0728752	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cholinergic 
urticaria, claimed as an undiagnosed illness due to the 
Persian Gulf War.

2.  Entitlement to service connection for premature atrial 
contractions, claimed as an undiagnosed illness due to the 
Persian Gulf War.

3.  Entitlement to service connection for low back pain, 
claimed as an undiagnosed illness due to the Persian Gulf 
War.

4.  Entitlement to service connection for a sinus condition, 
claimed as an undiagnosed illness due to the Persian Gulf 
War.

5.  Entitlement to service connection for a gastrointestinal 
disorder including gastroesophageal reflux disease, claimed 
as an undiagnosed illness due to the Persian Gulf War.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service October 1988 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran withdrew his appeals of entitlement to service 
connection for memory loss and bilateral knee disabilities in 
February 2005 and April 2007, respectively.  He also 
testified at a Board hearing in April 2007.  The Board notes 
that the veteran's claim of entitlement to an increased 
initial rating for service connected Post Traumatic Stress 
Disorder (PTSD) is still outstanding and the Board 
refers the issue to the RO for appropriate action.

The issues of entitlement to service connection for a sinus 
condition, a back injury, and a gastrointestinal disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  The veteran's cholinergic urticaria and premature atrial 
contractions were not present in service, and the evidence 
does not show that the are related to service.  

2.  Cholinergic urticaria and premature atrial contractions 
are diagnosed illnesses, and are not qualified chronic 
disabilities.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for cholinergic 
urticaria.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 3.307, 3.317 
(2006).

2.  Service connection is not warranted for premature atrial 
contractions.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 3.307, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In three letters, dated in August 2003, October 2003, and 
November 2005, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand from the notices what was needed to 
substantiate his claims, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) notice 
requirements also apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
A letter was sent to the veteran in May 2006 providing the 
veteran the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in May 1993 and November 2003, he was afforded 
formal VA examinations to assess the existence, extent, and 
any possible etiologies of his cholinergic urticaria and 
premature atrial contractions.  

The May 1993 examiner did not indicate whether he had 
reviewed the veteran's claims folder.  The November 2003 VA 
examiner stated that he had not reviewed the veteran's 
medical record.  The Board finds, however, that such review 
as not necessary in regarding to the veteran's first two 
claims noted above, because the Board is evaluating these 
disabilities based on the objective findings of fact within 
the record.  See Mariano v. Principi, 17 Vet. App. 305, 311-
12 (2003); see also Snuffer v. Gober, 10 Vet. App. 400, 403-
04 (1997).  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of these claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Further, effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's 
holding in Allen, which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  The Board notes 
that the veteran's only service connected disability is post-
traumatic stress disorder.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  Qualified Chronic Disability

Because the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may potentially be warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) neuro-
psychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Analysis

I.  Cholinergic Urticaria 

The veteran contends that his current skin condition is the 
result of bug bites, sandstorms, and exposure to oil fire 
burnings he experienced while in service.

Service medical records, dated in May 1989, show that the 
veteran sought treatment for a knot on the back of his neck.  
At his April 2007 hearing, the veteran stated that the knot 
on the back of his neck in service was not the same skin 
condition for which he presently seeks service connection.  
Service medical records are negative for any complaint, 
treatment, or diagnosis of any other skin disability.  

A VA examination was conducted in May 1993.  At that time, 
the only skin abnormality noted by the examiner was a burn 
scar on the veteran's right arm.  

Private medical records show that he was seen for a skin rash 
in November 2002, and he was diagnosed as having cholinergic 
urticaria.  There is no indication of the treating physician 
opining that the veteran's skin condition was the result of 
any event he experienced during service.

Another VA examination was conducted in November 2003.  The 
examiner indicated that no medical records were available for 
review.  He found that the veteran's skin was warm and dry, 
with a pink color and brisk capillary refill.  The examiner 
noted various scars, including: an abdominal burn scar from 
childhood, a left ulnar elbow scar, and left shoulder 
arthroscopy scars.  He did not find any adenopathy, 
tenderness, suppuration, or edema.  Based on the veteran's 
unsubstantiated medical history, the examiner diagnosed him 
as having a history of skin rash, with undetermined etiology.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).
However, the Board also notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458,460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996): 
Swann v. Brown, 5 vet. App. 229, 233 (1993).  

The veteran asserts that he has experienced this skin 
condition since the time of service.  The Board notes that 
the evidence does not show that the veteran had a skin 
condition during service, and was not diagnosed with 
cholinergic urticaria until 
2002, which is more than 10 years following the veteran's 
service discharge.  This evidence, or lack thereof, weighs 
heavily against the veteran's contention of having a skin 
condition since the time of service.  The November 2002 
medical record is the earliest evidence of the veteran 
seeking treatment for cholinergic urticaria.  See 38 C.F.R. 
§ 3.303(b).  

Based on the foregoing, the Board finds that the veteran's 
cholinergic urticaria was not present in service, and the 
evidence does not show that it is related to service.  The 
Board also notes that cholinergic urticaria is a diagnosed 
illnesses, and is not a qualified chronic disability.  In 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for cholinergic urticaria; thus the veteran's 
claim must be denied.  

II.  Premature atrial contractions  

The veteran contends that his heart condition is an 
undiagnosed illness that is the result of his military 
service, and is secondary to his service-connected PTSD.

Service medical records are negative for any complaint, 
treatment, or diagnosis of a heart condition.  A VA 
examination was conducted in May 1993.  At that time, the 
examiner noted the veteran's heart had a "non specific 
reaction" and that there was no murmur.  A VA PTSD 
examination was also conducted that month.  During this 
examination, the veteran did not report, nor did the examiner 
find, any abnormalities relating to the veteran's 
cardiopulmonary system.

Post-service medical records show that the veteran sought 
treatment for chest pain in June 1993.  His chest x-ray and 
electrocardiogram (EKG) were both normal; however, the 
treating physician diagnosed the veteran as having premature 
atrial contractions.  There is no indication of the treating 
physician opining that the veteran's premature atrial 
contractions were the result of any event he experienced 
during service, or PTSD.  In November 2002 and February 2003, 
the veteran sought treatment for heartburn.

Another VA examination was conducted in November 2003.  As 
noted above, the veteran's medical records were not available 
for review at that time.  The examiner noted that the 
veteran's heart sound was audible and that there was no 
murmur, thrill, or tenderness to palpation.  The point of 
maximal impulse was not displaced and he was not 
hypertensive.  The examiner diagnosed the veteran as having a 
history of heart palpations, based on the medical history 
provided by the veteran.  

A VA PTSD examination was also conducted that month.  While 
the examiner did not the veteran's reported physiologic 
symptoms of "heart racing, fluttering, and having excessive 
heartburn," he did not conclude that these symptoms were 
related to the veteran's PTSD.

At the April 2007 hearing, the veteran stated that he 
experienced his "heart fluttering" shortly before his 
service discharge, and periodically during the following 
year.  However, there is no evidence that the veteran 
complained of, sought treatment for, or was diagnosed with a 
heart condition while in-service.  Furthermore, while his 
"heart fluttering" was noted previously as premature atrial 
contractions in 1993.  

The Board finds that the veteran's premature atrial 
contractions were not present in service, and the evidence 
does not show that the are related to, or had their onset, in 
service.  In addition, premature atrial contractions are 
diagnosed illnesses, and are not qualified chronic 
disabilities.  In light of the foregoing, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for premature atrial contractions; thus 
the veteran's claim must be denied.  

IV.  Conclusion

The Board does not question the sincerity of the veteran's 
conviction that his cholinergic urticaria and premature 
atrial contractions are related to service.  However, while 
he is competent to report his symptoms, his assertions are 
not supported by the objective evidence from service and 
thereafter which do not show that these disabilities are 
related to his military service.  His assertions alone are 
not persuasive.  As a lay person, the veteran is not 
competent to provide a medical etiology merely by his own 
assertions because such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Since the veteran is not 
professionally qualified to provide medical opinions, and 
because there exists no medical evidence providing such a 
nexus between the veteran's current diagnoses and his 
military service, there is no competent evidence upon which 
to establish service connection for these claims.


ORDER

Service connection for cholinergic urticaria is denied.

Service connection for premature atrial contractions is 
denied.


REMAND

Service medical records show that the veteran sought 
treatment for abdominal pain, upset stomach, burning 
sensation upon breathing, and runny nose on various occasions 
during service.  Physical examinations noted pain to 
palpation and tenderness of the abdominal region; stomach 
cramps; and runny nose.  The veteran was provided various 
diagnoses, which included ulcer, abdominal pain, upset 
stomach, and sinus problem.  Service medical records also 
show that the veteran sought treatment for low back pain in 
November 1988, April 1989, and May 1989.  

Post-service medical records show that the veteran has 
current diagnoses of gastroesophageal reflux disease and 
sinusitis, status post surgery, with right nasal septal 
deviation.  The veteran also reportedly had limitation of 
motion of the back on VA examination.  The Board notes that 
the veteran filed his claim for entitlement to service 
connection for sinus trouble in January 1993, and it has been 
outstanding since that time.  The veteran's claim for 
entitlement to service connection for a gastrointestinal 
disorder was filed in August 2003.  

Given the presence of the complaints and determination in 
service, noted above, and the presence of current 
gastrointestinal, back and sinus disabilities, an examination 
and opinion is needed to ascertain whether the veteran's 
current gastrointestinal, back and sinus conditions are 
related to service.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and etiology of his sinus, back, 
gastroesophageal reflux, and/or 
gastrointestinal disabilities.  Prior to 
the examination, the complete claims 
folder should be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e. at least a 50% 
probability) that any sinus, back, 
gastroesophageal reflux, or 
gastrointestinal disabilities found to be 
present had their onset during service.  
The rationale for all opinions expressed 
should be provided.

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


